IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1531-10



                           MACKIE RAY WHITE, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                            DALLAS COUNTY



      P ER CURIAM.


                                     OPINION


      A jury found Appellant guilty of unlawful possession of a firearm and assessed

punishment at 6 years' imprisonment. The Court of Appeals reversed the conviction, finding

the evidence factually insufficient. White v. State, No. 05-08-00241-CR (Tex. App. — Dallas
                                                                                   WHITE - 2

2010). The State has filed a petition for discretionary review contending the Court of Appeals

applied an improper standard of review when it held the evidence was factually insufficient,

and questioning whether the "too weak" prong of the factual sufficiency analysis should be

abandoned.

       This Court granted discretionary review in Brooks in order to address whether a

meaningful distinction exists between a legal sufficiency standard under Jackson v. Virginia,

443 U.S. 307 (1979), and a factual sufficiency standard under Clewis v. State, 922 S.W.2d 126

(Tex. Crim. App. 1996), and whether there is a need to retain both standards. The Court

decided that the standard of review under Jackson v. Virginia is the only standard a reviewing

court should apply in determining whether evidence is sufficient to support each element of

an offense the State is required to prove beyond a reasonable doubt. The Court overruled all

cases to the contrary. Brooks v. State,      S.W.3d     (Tex. Crim. App. No. PD-0210-09,

delivered October 6, 2010), slip op. at 30. The parties’ motions for rehearing were denied on

November 17, 2010. The Court of Appeals in the instant case did not have the benefit of our

opinion in Brooks. Accordingly, we grant the State’s petition for discretionary review, vacate

the judgment of the Court of Appeals, and remand this case to the Court of Appeals for further

action in light of our opinion in Brooks.


Delivered January 12, 2011
Do Not Publish